DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “transforming, using a geocoder, the plurality of data streams into geolocation of the entity; identifying, using a geolocation mapper, corresponding geolocation of the entity in a hyper-cube computational data structure that is spatially partitioned with geo hashes in terms of a key value data structure for a plurality of geolocations by mapping the geolocation of the entity with corresponding key value data structure in the hyper-cube computational data structure; updating, in real time, the key value data structure that corresponds to geolocation of the entity, with the unique entity identifier and the timestamp data; determining, using a hyper cube estimator, a lower bound number of an entity count for each or combinations of a plurality of spatio temporal dimensions based on the unique  entity identifier and the timestamp data updated in the geolocation of the key value data  structure;  determining, using a census-based extrapolator, an upper bound number of the entity count each or combinations of the plurality of spatio temporal dimensions by extrapolating recent census data; combining, using an entity estimator, the lower bound number and the upper bound number of the entity count for 
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 12 and 20 are allowed. 
Dependent claims 2-11, 13-19 are allowed at least by virtue of their dependency from claims 1, 12, respectively.



Conclusion
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 31, 2022